DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The specification on page 40, lines 19-22 describes the planetary gear as being an alternative example to the mechanical gear being a worm gear and belt; and as such, claim 32 cannot further limit the subject matter of claim 31, upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-8, 11, 12, 30 and 36-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akridge (U.S. Patent Pub. No. 2019/0070078).
Regarding claim 1, Akridge discloses a blending device (figure 4A) comprising:
a lid (figures 4A and 4B, reference #28 and 32) comprising a blending element (figure 4A, reference #52);
a base (figures 4A and 4B, reference #30), wherein the lid and the base are configured to be selectively adjusted between an open position and a closed position, and wherein in the closed position, the base and the lid define an enclosed blending chamber (see figure 4B, showing opening position and figure 4A showing closed position, with internal area being enclosed blending chamber, not labeled);
a thermal element capable to at least increase a temperature within the enclosed blending chamber to melt the solid-shell cosmetic ingredient capsule (figure 4A, reference #40 and 50); and
a drive mechanism capable to drive rotation of the blending element to blend the ingredient within the enclosed blending chamber (figure 4A, reference #54, 56 and 58; [0025]-[0026]).
Regarding the statements in the preamble directed to a cosmetic for producing a cosmetic liquid form a solid shell cosmetic ingredient capsule, the statement are not accorded any patentable weight.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
However, the reference is silent as to the volume of the enclosed blending chamber.  Since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to change the volume of the enclosed blending chamber, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  The reference describes the cosmetic capsule as having a volume of 1 ml ([0031]), and therefore, it would have been obvious to select a volume of the blending chamber to be slightly larger than 1ml for optimum holding and mixing of the material.  It is well known in the art that the smaller the volume the better the stirrer will mix all the ingredients in the mixing chamber and that many design parameters are taken into consideration when determining the volume of the enclosed blending chamber.
Regarding claim 2, Akridge discloses all the limitations as set forth above.  The reference as modified also discloses a power transmitting structure configured to transmit electrical power between the base and the lid ([0026] power must be transmitted between lid 28/32 to power heating element 40 in the base).
Regarding claim 5, Akridge discloses all the limitations as set forth above.  The reference as modified also discloses wherein the drive mechanism is included in the lid (figure 4A, reference #54, 56 and 58 are in the lid 28/32).  While the reference discloses a power source (figure 4A, reference #69), the reference discloses the power source in the lid rather than in the base.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the power source in the base rather than the lid to save space in the lid and provide a more compact unit, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed arrangement would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Regarding claim 6, Akridge discloses all the limitations as set forth above.  The reference as modified also discloses wherein the thermal element is capable to melt the ingredient to produce a liquid having a temperature at most of 60° C (figure 4A, reference #40  and 50; [0026]).  The limitations in claim 6 are directed to a manner of operating disclosed thermal element and device, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 7, Akridge discloses all the limitations as set forth above.  The reference as modified further discloses wherein the cosmetic blending device is capable to produce the material and blending the ingredients to produce the material (figure 4A; [0024]-[0026]).  The limitations in claim 7 are directed to a manner of operating disclosed device, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 8, Akridge discloses all the limitations as set forth above.  The reference as modified further discloses a controller capable to be programmed to selectively adjust operation of one or more of the drive mechanism and the thermal element (figure 4A, reference #55; [0026]).
Regarding claim 11, Akridge discloses all the limitations as set forth above.  However, the reference is silent as to the volume of the enclosed blending chamber.  Since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to change the volume of the enclosed blending chamber to be at least 1 ml and at most 30 ml, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  The reference describes the cosmetic capsule as having a volume of 1 ml ([0031]), and therefore, it would have been obvious to select a volume of the blending chamber to be slightly larger than 1ml for optimum holding and mixing of the material.  It is well known in the art that the smaller the volume the better the stirrer will mix all the ingredients in the mixing chamber and that many design parameters are taken into consideration when determining the volume of the enclosed blending chamber.
Regarding claim 12, Akridge discloses all the limitations as set forth above.  The reference as modified further discloses wherein the blending element comprises an at least substantially flat bottom and one or more curved cutting edges (figure 4A, reference #52 with center middle having a flat bottom and two curved cutting edges extending outwardly therefrom).
Regarding claim 30, Akridge discloses all the limitations as set forth above.  The reference as modified further discloses wherein the drive mechanism comprises an electric motor (figure 4A, reference #58) and a mechanical linkage configured to transfer torque from the electric motor to the blending element (figure 4A, reference #54 and 56; [0025]).
Regarding claim 36, Akridge discloses all the limitations as set forth above.  The reference as modified further discloses wherein at least a portion of a top of the base defines a lower portion of the enclosed blending chamber (figures 4A and 4B, reference #30), wherein the top of the base comprises a bowl-shaped depression sized to contain the cosmetic liquid (figures 4A and 4B, reference #30).  It is noted that the terms “top” and “lower” are relative terms based on a frame of reference which has not been identified.
Regarding claim 37, Akridge discloses all the limitations as set forth above.  The reference as modified further discloses wherein the bowl shaped depression is capable to be constructed from a heat conductive material (figures 4A and 4B, reference #30 and 32) (it is noted that the limitation is directed to a method of manufacturing which does not further limit an apparatus claim), and wherein the thermal element is positioned adjacent to the bowl-shaped depression (figure 4A, reference #40 and 50).
Regarding claim 38 Akridge discloses all the limitations as set forth above.  The reference as modified further discloses wherein the blending element is spaced above a bottom of the bowl-shaped depression when the lid and the base are in the closed position (figure 4A, reference #52).
Regarding claim 39, Akridge discloses all the limitations as set forth above; however the reference is silent as to length of space the blending element is above the bottom of the bowl-shaped depression.  As the amount of contact between the ingredients in the bowl and thus the mixing efficiency can be modified, among others, by adjusting the space the blending element is above the bottom of the bowl-shaped depression, the precise length would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed space length cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the space the blending element is above the bottom of the bowl in the apparatus of Akridge to obtain the desired ingredient contact and mixing efficiency without the blending element contacting the bottom wall (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 40, Akridge discloses all the limitations as set forth above.  The reference as modified further discloses wherein the blending element is capable to be constructed from a thermally conductive material (reference #52) (it is noted that the limitation is directed to a method of manufacturing which does not further limit an apparatus claim), and wherein the blending element is capable to distribute thermal energy to the ingredient via one or more curved cutting edges of the blending element (figure 4A, reference #52).
Regarding claim 41, Akridge discloses all the limitations as set forth above.  The reference as modified further discloses wherein the one or more curved edges extend upwards from the substantially flat bottom towards a top of the lid (see figure 4A, left and right curved edge blade of reference #52 extends upwards from flat center bottom).
Claims 1-14 and 34-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Pub. No. 2016/0095416) in view of Gueret (U.S. Patent No. 9,033,605).
Regarding claim 1, Kim discloses a cosmetic device (title), comprising:
a lid (figures 1 and 2, reference #20; figure 5, reference #20’) comprising a blending element (figure 2, reference #34 and 35);
a base (figures 1 and 2, reference #50; figure 5, reference #50’), wherein the lid and the base are configured to be selectively adjusted between an open position and a closed position, and wherein in the closed position, the base and the lid define an enclosed blending chamber (figure 2, reference #20, 50 and 59; figure 5, reference #20’, 50’ and 59’;[0017]);
a thermal element capable to at least increase a temperature within the enclosed blending chamber to melt the solid-shell cosmetic ingredient capsule (figure 2, reference #46 and 48; figure 5, reference #61; [0021]; [0024]); and
a drive mechanism capable to drive rotation of the blending element to blend the ingredient within the enclosed blending chamber (figure 2, reference #22 and 30 (the housing of the cap is connected to the blending element 34 by bridge 30, and is capable to rotate the blending element when the cap is rotatably screwed onto the body by a user operating the device)).
Regarding the statements in the preamble directed to a cosmetic for producing a cosmetic liquid form a solid shell cosmetic ingredient capsule, the statement are not accorded any patentable weight.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
However, the reference is silent as to the volume of the enclosed blending chamber.  Gueret teaches another cosmetic container for mascara (column 1, lines 5-14).  The reference teaches the container for mascara has a volume of 3ml to 10ml (column 8, lines 9-11).  As Kim teaches another common and similarly sized mascara container, it would have been known in the art at the time the invention was filed that the volume of the container of Kim is at least 1 ml and at most 5ml.  Since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to change the volume of the enclosed blending chamber, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 2, Kim in view of Gueret discloses all the limitations as set forth above.  The reference as modified further discloses a power transmitting structure configured to transmit electrical power between the base and the lid (figure 2, reference #44 and 76; [0019]).
 Regarding claim 3, Kim in view of Gueret discloses all the limitations as set forth above.  The reference as modified further discloses wherein the power transmitting structure includes an interlock configured to transmit electrical power between the base and the lid when the base and the lid are in the closed position, but not when the base and the lid are in the open position (figure 2, reference #44 and 76; [0019]).
Regarding claim 4, Kim in view of Gueret discloses all the limitations as set forth above.  The reference as modified further discloses wherein the interlock comprises mating electrical contacts, wherein the base and the lid each comprise a subset of the mating electrical contacts, wherein the mating electrical contacts physically contact one another when the base and the lid are in the closed position, and wherein the mating electrical contacts do not physically contact one another when the base and the lid are in the open position (figure 2, reference #44 and 76; [0019]).
Regarding claim 5, Kim in view of Gueret discloses all the limitations as set forth above.  The reference as modified further discloses wherein the drive mechanism is included in the lid (figure 2, reference #22 and 30 (the housing of the cap is connected to the blending element 34 by bridge 30, and is capable to rotate the blending element when the cap is rotatably screwed onto the body by a user operating the device)), and wherein the blending device further comprises a power source included in the base (figure 2, reference #55 and 70; [0020]).
Regarding claim 6, Kim in view of Gueret discloses all the limitations as set forth above.  The reference as modified further discloses wherein the thermal element is capable to melt the solid-shell cosmetic liquid ingredient capsule and to produce a cosmetic liquid having a temperature of at most 60° C (figure 2, reference #46 and 48; figure 5, reference #61; [0021]; [0024]).  The limitations in claim 6 are directed to a manner of operating disclosed thermal element and device, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 7, Kim in view of Gueret discloses all the limitations as set forth above.  The reference as modified further discloses wherein the cosmetic device is capable to one or more of produce the cosmetic liquid entirely from the solid-shell cosmetic ingredient capsule, and blend the entirety of the solid-shell cosmetic ingredient capsule to produce the cosmetic liquid (figure 2; [0002]; [0008]; [0024]).  The limitations in claim 7 are directed to a manner of operating disclosed device, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 8, Kim in view of Gueret discloses all the limitations as set forth above.  The reference as modified further discloses a controller programmed to selectively adjust operation of one or more of the drive mechanism and the thermal element (figure 2, reference #40; [0021]).
Regarding claim 9, Kim in view of Gueret discloses all the limitations as set forth above.  The reference as modified further discloses a sensor configured to measure a blend parameter, and wherein the controller is in electrical communication with the sensor and is programmed to adjust operation of one or more of the drive mechanism and the thermal element based on feedback from the sensor (figure 2, reference #47; [0021]).
Regarding claim 10, Kim in view of Gueret discloses all the limitations as set forth above.  The reference as modified further discloses wherein the sensor comprises one or more of a torque sensor, a rotational speed sensor, and a temperature sensor (figure 2, reference #47; [0021]).
Regarding claim 11, Kim in view of Gueret discloses all the limitations as set forth above.  The reference as modified further discloses wherein the enclosed blending chamber has a volume of at least 1 ml and at most 30 ml (Gueret column 8, lines 9-11)
Regarding claim 12, Kim in view of Gueret discloses all the limitations as set forth above.  The reference as modified further discloses wherein the blending element comprises an at least substantially flat bottom (figure 2, bottom of reference #34).  However, the reference does not disclose wherein the blending element has one or more curved cutting edges.  Gueret teaches another blending element for mascara.  It is well known in the art that the blending element (mascara applicator) can have a variety of shapes of configurations, including curved cutting edges, polygonal shapes, straight edges, etc. (as evidenced by Gueret figures 2-9, 16A-16P, 22B-24).  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the blending element of Kim to include a variety of shapes, as taught by Gueret.  An ordinary skilled artisan at the time of the invention would have been motivated to do the foregoing in order to increase the amount of material in contact with the blending element for efficiency of heat exchange, blending as well as simplify the manufacturing process.
Regarding claim 13, Kim in view of Gueret discloses all the limitations as set forth above.  The reference as modified further discloses wherein in the open position, the lid and the base completely decouple from one another (figure 2, reference #20 and 50; [0016]-[0017]).
Regarding claim 14, Kim in view of Gueret discloses all the limitations as set forth above.  The reference as modified further discloses a locking structure that is configured to selectively retain the base and the lid in the closed position, wherein the locking structure comprises a threaded engagement between the lid and the base, wherein the threaded engagement is configured to tighten in a first rotational direction, and wherein the blending element rotates in a second rotational direction that is opposite the first rotational direction (figure 2, reference #28 and 57; [0017]).
Regarding claim 34, Kim in view of Gueret discloses all the limitations as set forth above.  The reference as modified further discloses wherein the sensor is a temperature sensor (figure 2, reference #47), and wherein the controller is programmed to adjust operation of the thermal element based on feedback from the temperature sensor (figure 2, reference #40, 46 and 47; [0021]).
Regarding claim 35, Kim in view of Gueret discloses all the limitations as set forth above.  The reference as modified further discloses wherein the controller is programmed to adjust heat output of the thermal element based on a difference a difference between a measured temperature and a threshold temperature (figure 1, reference #40; [0021]).
Regarding claim 36, Kim in view of Gueret discloses all the limitations as set forth above.  The reference as modified further discloses wherein at least a portion of a top of the base defines a lower portion of the enclosed blending chamber, wherein the top of the base comprises a bowl-shaped depression sized to contain the ingredient (figure 2, reference #59 and 60; [0017])
Regarding claim 37, Kim in view of Gueret discloses all the limitations as set forth above.  The reference as modified further discloses wherein the bowl shaped depression is capable to be constructed from a heat conductive material (figure 2, reference #60) (it is noted that the limitation is directed to a method of manufacturing which does not further limit an apparatus claim), and wherein the thermal element is positioned adjacent to the bowl-shaped depression (figure 2, bottom reference #48 adjacent reference #60; figure 5, reference #61 extends down such that bottom is adjacent to reference #60, not labeled in figure 5, but bottom wall).
Regarding claim 38, Kim in view of Gueret discloses all the limitations as set forth above.  The reference as modified further discloses wherein the blending element is spaced above a bottom of the bowl-shaped depression when the lid and the base are in the closed position (figure 2, bottom of reference #34 adjacent to reference #60). 
Regarding claim 39, Kim in view of Gueret discloses all the limitations as set forth above.  The reference as modified further discloses wherein the blending element is spaced above the bottom of the bowl-shaped depression by at least 0.5 mm and at most 10 mm (Gueret column 7, lines 1-2).
Regarding claim 40, Kim in view of Gueret discloses all the limitations as set forth above.  The reference as modified further discloses wherein the blending element is capable to be constructed from a thermally conductive material (figure 2, reference #34) (it is noted that the limitation is directed to a method of manufacturing which does not further limit an apparatus claim), and wherein the blending element is capable to distribute thermal energy to the ingredient via one or more curved cutting edges of the blending element (figure 2, reference #34 and 48; [0021]).
Regarding claim 41, Kim in view of Gueret discloses all the limitations as set forth above.  The reference as modified further discloses wherein the one or more curved cutting edges extend upwards from the substantially flat bottom, towards a top of the lid (Gueret figures 6A, 6C, 6D, 6J-6Q, 8D, 22B and 23).
Claims 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Gueret as applied to claim 1 above, and further in view of Wyatt et al. (U.S. Patent Pub. No. 2010/0089414).
Regarding claims 30-32, Kim in view of Gueret discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the drive mechanism comprises an electrical motor and a mechanical linkage.
Wyatt et al. teaches another cosmetic applicator for mascara ([0002]-[0003]).  The reference teaches a drive mechanism configured to drive rotation of the blending element ([0012]), wherein the drive mechanism includes an electric motor (figure 1, reference #18; figure 71, reference #98; figure 73, reference #138; figure 76, reference #188; [0085]-[0091]); and a mechanical linkage configured to transfer torque from the electric motor to the blending element (figure 71, reference #102; figure 73, reference #144; [0085]-[0091]).
Wyatt et al. teaches it is well known in the art that there are many types of drive mechanisms and mechanical linkages and gears, including an electric motor, helical gear, a worm gear, a planetary gear and a belt (as evidenced by Wyatt et al. figures 74-81, 88 and 93; [0085]-[0091]).  Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange the drive mechanism to be an electric motor and the mechanical linkage of Kim to have a helical gear, worm gear, planetary gear or belts as taught by Wyatt et al., because selecting one of known designs for a drive mechanism and mechanical linkage would have been considered obvious to one of ordinary skill in the art at the time the invention was filed and because said drive mechanism comprising an electric motor and said mechanical linkage comprising a helical gear, worm gear, planetary gear or belt would operate equally well as the one disclosed by Kim.
Regarding claim 33, Kim in view of Gueret discloses all the limitations as set forth above.  However the reference as modified does not explicitly disclose wherein the controller is programmed to adjust an electrical signal supplied to the drive mechanism based on at least one of: a difference between a measured torque and a threshold torque of the drive mechanism; and a difference between a measured rotational speed and a threshold rotational speed of the drive mechanism.
Wyatt et al. teaches another cosmetic applicator for mascara ([0002]-[0003]).  The reference teaches wherein the controller is programmed to adjust an electrical signal supplied to the drive mechanism based on at least one of: a difference between a measured torque and a threshold torque of the drive mechanism; and a difference between a measured rotational speed and a threshold rotational speed of the drive mechanism (reference #26; [0075]; [0081]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the controller of Kim to be programmed to adjust an electrical signal supplied to the drive mechanism as taught by Wyatt et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach cosmetic applicators for mascara.  One of ordinary skill in the art would be motivated to provide to do the foregoing so that the rotational motion of the applicator can be automatically controlled according to different operational scenarios such as which hand is operating the device and which eye the device is being used on for a more efficient application to promote the separation and coating of eyelashes (Wyatt et al. [0075]-[0083]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/               Primary Examiner, Art Unit 1774